—In a negligence action to recover damages for personal injuries, the plaintiff appeals from so much of an order of the Supreme Court, Queens County (Milano, J.), dated July 28, 1998, as denied his motion for leave to enter a judgment upon the defendant’s default in appearing and answering.
Ordered that the order is affirmed insofar as appealed from, with costs.
The plaintiffs verified complaint was conclusory in nature and failed to contain any factual allegations constituting the claim. As a result, the Supreme Court properly denied the plaintiffs motion for leave to enter a judgment upon the defendant’s default in appearing and answering (see, Matter of Dyno v Rose, 260 AD2d 694; St. Paul Fire & Mar. Ins. Co. v Eastmond & Sons, 244 AD2d 294). Mangano, P. J., Santucci, Krausman, Florio and H. Miller, JJ., concur.